DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “corresponding control” of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "12" have both been used to designate “articulations” (FIGS. 1-3; page 3, line 32; page 4, lines 9 and 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both “an articulation” and “a second articulation” (FIGS. 1; page 3, line 32; page 4, lines 9, 11, and 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of extensive mechanical and design details/implying phrases (considerable use of “(x)” format that seems to be implying further reading of the figures/specification is necessary), purported merits (e.g. “thereby providing a simple structure that is easily assembled and consequently inexpensive, usable with any bed base”), and exceeding 150 words (153 words without (x) reference numbers, 168 words with (x) reference numbers).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-4 are objected to because of the following informalities: “characterised” should read as “characterized” (claims 1-4) and “stabilised" should read as “stabilized” (claims 2 and 3).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, the limitation “Bed base elevation system” is recited. Notably, there is a lack of antecedent basis for the limitations “Bed base elevation system” as “A bed base elevation system” has not been recited. It is construed for the purposes of examination that claim 1 reads as “A bed base elevation system” while claims 2-4 read as “The bed base elevation system”.
Regarding claim 1, the limitation “the corresponding control” is recited. There is a lack of antecedent basis for “the corresponding control” as “a corresponding control” has not been recited previously. For the purposes of examination, the limitation is construed to read as “[[the]] a corresponding control”.
Further regarding claim 1, the limitation “placing between said cross member” is recited. There is confusing antecedent basis as there have been several cross members previously disclosed (upper end cross members (4/5), and lower cross members (4’/5’) and lower cross member (13) that could be considered “said cross member”. In light of applicant’s inclusion of ‘13’ which appears to be ‘the intermediate cross member (13)’ (page 4, second 
Further still regarding claim 1, the limitations “the upper end cross members (4) and (5)”  “the respective lower cross members (4' and 5')” and “a lower cross member (13)” are recited. There seems to be a lack of antecedent basis for “the upper end cross members” and “the respective lower cross members” as “upper end cross members” and “respective lower cross members” have not been previously disclosed. Furthermore, there is confusing antecedent basis for “a lower cross member (13)” as two lower cross member have already been previously disclosed by the claim (4’/5’). For the purposes of examination, it is considered that applicant perhaps intended “respective lower cross members” (4’/5’) to be “respective lower end cross members” (given the reference numbers being given similar to those of the upper end cross members). Altogether, for the purposes of examination, the limitation “the upper end cross members” is construed to read as “[[the]] upper end cross members”; “the respective lower cross members” is construed to read as “[[the]] respective lower end cross members”, and “a lower cross member (13)” is construed to read as “an intermediate [[lower]] cross member (13)”.
Regarding claim 2, the limitations “the articulation (12) of the motor (11)” and “the articulation (12) of the cylinder (10)” are recited. There is confusion/confusing antecedent basis for the limitation “the articulation (12)” for both the motor/corresponding cross member and the cylinder/intermediate cross member, as “(12)” is used for both, but seem to occupy separate locations per FIG. 1 of applicant’s specification, and furthermore, ‘the articulations (12)’ are not immediately clear if they are to the corresponding articulations, and such a first articulation (12) of the motor (11)” and “[[the]] a second articulation (12) of the cylinder (10)”. It is respectfully recommended that such ‘first articulation’ and such ‘second articulation’ should be further clarified in the Specification and drawings (the specification already stating ‘a second articulation’), wherein the figures could respectfully be amended such that the first articulation (motor/corresponding cross member) is indicated by 12’, and the second articulation (cylinder/intermediate cross member) is indicated by 12’’ or a similar means of distinguishing to better clarify applicant’s invention.
Further regarding claim 2, the limitation “the cylinder” is recited. There is a lack of antecedent basis for “the cylinder” as “a cylinder” has not been previously disclosed. For the purposes of examination, and in light of the reference “10”, “the cylinder” is construed to read as “the [[cylinder]] piston”
Regarding claim 3, the limitation “the articulations (3)
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “articulation” or “articulations” in claims 1-3 are used by the claim to mean “a joint” or “a hinge” while the accepted meaning is “a joint or juncture between bones or cartilages in the skeleton of a vertebrate” “a movable joint between rigid parts of an animal” “the action or manner of jointing or interrelating” and “the state of being jointed or interrelated” (Merriam Websters Dictionary) The term is indefinite because the specification does not clearly redefine the term. Notably, in treating ‘articulations’ as a placeholder for the above citations, the limitation does not seem to make sense nor properly have cohesion with the remainder of the disclosure (notably the figures which eminently demonstrate a hinge or joint). Furthermore, articulation is conventionally known to the art (As supported by the less organic definitions of Merriam Websters Dictionary) as being the act of articulation. In the contexts of claims 1, 2, and 3, the limitation “connected by corresponding articulations” and “the articulations” does not seem to read sensibly as an act of articulation, or a state of articulation. For the purposes of examination instances of “articulations” is construed to read as “joints” or “hinges” for claims 1-3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

To the best of examiner’s understanding of applicant’s claims in light of the 112bs raised prior, claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (Spanish Pub. No. ES1039044U) in view of Harris Jr (U.S. Pub. No. 20150283017); hereafter “Harris”.
Regarding claim 1, Garrido discloses (FIGS. 1 and Modified FIG. 1) a bed base elevation system (As illustrated in FIG. 1), meant to be installed under any bed base to allow controlling the height thereof and consequently the height of the mattress resting on same ([0019] “obtain the elevation or descent of the upper chassis (6), on which the bed base is located”), characterized by comprising two frame structures (4/4’; FIG. 1) that define corresponding rectangular frames with a scissor-type articulation at the central area of their side members (as illustrated in FIG. 1; clarified in [0009] “scissors formed”), such that the upper end cross members (about 7/7’/8/8’; FIG. 1) of said frame structures are articulated with said frame structures and have brackets in the form of forks (Modified FIG. 1) on top to receive the frame 
However, Garrido does not explicitly disclose ‘stable support means’ on one of the frame members/structures at a lower end thereof.
Regardless, Harris teaches (FIGS. 1) a stable support means on one side of a scissor configured bed lifting apparatus wherein there is provided a stable support means through a locking mechanism on at least one longitudinal end thereof (113/114; FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the stable support means of Harris (the locking mechanism 113/114; FIG. 1) into at least one set of wheels pertinent to one longitudinal side of the assembly of Garrido (3; FIG. 1). Where the results would have been predictable as both Garrido and Harris are concerned with lifting apparatuses for bedding assemblies. Where advantageously, the inclusion of the locking mechanisms of Harris to the wheels of Garrido would eminently enable Garrido to be rendered stationary upon the user’s election, where at least two to one longitudinal side would further arrest rotational and linear motions of the bedding assembly of Garrido, thereby enabling the bed for transport by vehicle where a 

    PNG
    media_image1.png
    744
    984
    media_image1.png
    Greyscale

Modified FIG. 1
Regarding claim 4, Garrido in view of Harris discloses (Garrido: 1) the bed base elevation system, according to claim 1, characterised in that the frame structures are made from tubes with a quadrangular cross-section (as illustrated in FIG. 1).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido in view of Harris in further view of Allevato et al. (U.S. Pat. No. 5720059); hereafter “Allevato”.
Regarding claim 2, Garrido in view of Harris discloses (Garrido: FIGS. 1 and Modified FIG. 1) the bed base elevation system, according to claim 1, characterized in that the articulation 
However, while Garrido eminently possesses pivot points at the articulation regions indicated in Modified FIG. 1 (elsewise, absence of any pivot with the particular disposition of the motor structure as illustrated in FIG. 1 would remain rigid and unmoving) Garrido does not explicitly disclose wherein the articulations of either end of the actuator are established through pins that pass through lugs and are stabilized by end washers.
Regardless, Allevato teaches (FIGS. 6 and 8) an actuated bedding assembly (title) wherein there is provided an actuator (comprising 64 and 184; FIGS. 6 and 8), where there is a cross member (98; FIG. 8) and actuations at either end (107/110/108/118; FIG. 6 and 178/180/182/176; FIG. 8) that are established through pins (107; FIG. 6/178; FIG. 8), that pass through lugs (118; FIG. 6; 176; FIG. 8), and are stabilized by end washers (110; FIG. 6/182; FIG. 8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pin, lug, and washer articulation configuration of Allevato (107/110/108/118; FIG. 6 and 178/180/182/176; FIG. 8) into the respective articulation ends of Garrido (Modified FIG. 1, both articulations at either end thereof). Where the results would have been predictable as both Garrido and Allevato are concerned with actuated linkages that are held together by hardware (As illustrated in FIGS. 1 of Garrido and FIGS. 6 and 8 of Allevato). Where advantageously, it is known in engineering that washers are .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido in view of Harris in further view of Harada (U.S. Pat. No. 6178575) and Bly et al. (U.S. Pat. No. 8256048); hereafter “Bly” where Bly is used as an exemplary/teaching reference.
Regarding claim 3, Garrido in view of Harris discloses (Garrido: FIG. 1 and Modified FIG. 1) the bed base elevation system, according to claim 1, characterized in that the articulations (5; FIG. 1) between the frame structures are performed by pins (14).
However, Garrido does not explicitly disclose wherein the articulations further comprise bearings with pins that are stabilized by end washers.
Regardless, Harada teaches (FIGS. 5-9) pivoting/articulating members relative to each other (as illustrated in FIGS. 5-9), wherein the articulation comprises bearings (10a; FIG. 6) with a pin (7; FIG. 6) that are stabilized by end washers (10b; FIG. 6).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the articulation considerations of Harada (FIGS. 6) into the articulations of Garrido (about 5; FIG. 1). Where the results would have been predictable as both Garrido and Harada are concerned with actuation assemblies for conveying people thereon in a hospital setting. Where further advantageously, the inclusion of bearings and end washers would eminently reduce the sheer and frictional stresses between the frame structure members (Garrido: 4/4’; FIG. 1), and the use of washers on ends thereof would further advantageously more equally distribute the loading of the bearing/surfaces to extend the longevity of the apparatus for rationale similarly considered in claim 2 prior. Where further, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art on articulated bedding assemblies, hardware configurations and matters known conventional to the art of bedding and basic engineering, and frame configurations of articulated bedding assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/11/2022